DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ferromagnet/oxide tunnel barrier comprises a layer of Fe and a layer of Al2O3 on top of a layer of graphene” as recited in claims 3 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The pending application does not illustrate the use of Fe and Al2O3 on graphene, but only illustrates the use of Al2O3 and Fe as shown in Fig. 3.  The pending application only illustrates the use of graphene with MgO as also shown in Fig. 3. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3- 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 8 recite “a layer of Al2O3 on top of a layer of graphene.”  The specification does not disclose the configuration of Al2O3 on top of a layer of graphene as recited in claim 3 and 8.  The specification only describes and illustrates the Al2O3 layer in use with an Fe layer.  See pg. 3, line 8 and pg. 5, line 4 of the specification.  The graphene is only described with respect to the alternative Co/MgO type ferromagnetic contact as described in pg. 3, line14-18.  The two types of contacts are described on pg. 9 in examples 6 and 7 found on that page.   Fig. 3 of the pending application appears to separately illustrate the Fe/Al2O3 contact and the Co/MgO/graphene contact.  This illustration does not show the CVD graphene layer with the Fe/Al2O3 contact.  Therefore the requirements for written description have not been satisfied.
Claims 4-7, not specifically addressed, are also rejected for the reasons above due to dependence on claim 3.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites dependence on claim 9, however the claim set does not include claim 9.  Therefore it is unclear what method of claim 9 that claim 7 refers to.  For examination it was assumed that claim 7 should recited dependence on the method of claim 3.  Clarification is required.
Claim 8 recites “a product of the process of making a device…”.  The phrase “the process” lacks adequate antecedent basis since no process has be claimed.  For examination it was assumed claim 8 was directed toward “a process of making a device 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Hong et al. “Modeling potentiometric measurements in topological insulators including parallel channels,” Physical Review B 86, 085131,2012 (Hong) in view of non-patent literature Hammar et al. “Observation of spin polarized transport across a ferromagnet-two dimensional electron gas interface,” Journal of Applied Physics 87, 4665, 2000 (Hammar) and in further view of Koike et al. US 2015/0001601 (Koike).
Regarding claim 1, Hong teaches (Fig. 1a) a device for directly electrically generating and detecting the current-generated spin polarization in topological insulators (see Fig. 1a and abstract – potentiometric setup used to probe the spin polarized state of topological insulator shown in Fig. 1), comprising:
a first contact (see Fig. 1a – contact 1) and fourth contact (see Fig. 1a - contact 2) on a layer of Bi2Se3 (Topological insulator shown in Fig. 1 is Bi2Se3 per pg. 1, first column);
a second contact (see Fig. 1 – FM contact 3) comprising a ferromagnet contact on a layer of Bi2Se3 (see Fig. 1 – FM contact 3 is a ferromagnetic contact.  Topological insulator is Bi2Se3);
wherein the second contact is a detector (see Fig. 1 – FM contact 3 is used to measure voltage as shown and therefor considered the “detector”);
wherein the device is configured to have current flow from the first to the fourth contact (see Fig. 1A – current is applied between contacts 1 and 2 as shown) resulting in a net spin polarization (see Fig. 1a – per para [0004] of the pending specification, net spin polarization is created by applying bias current.  Therefore Hong’s application of current between contacts 1 and 2 as shown in Fig. 1a is considered to inherently generate a net spin polarization) wherein the spin polarization manifests as a voltage between the second and the another contact (see Fig. 1 – potentiometric setup measures channel property as described on pg. 1.  The channel property is a measure of the current induced spin polarization and is measured based on a voltage between contact 1 and the FM contact).
Hong does not teach the second contact comprises a ferromagnet/oxide tunnel barrier, wherein the ferromagnet/oxide tunnel barrier comprises a layer of Fe and a layer of Al2O3, a third contact, wherein the third contact is a reference, and the voltage between the second and third contact.
Hammar teaches (Figs. 1B) a third contact (see Fig. 1b and pg. 4667, second column – four probe potentiometric measurements in which current flows through a first (I-) and fourth (I+) leave, and a voltage is measured between a FM (V+) lead and a third lead (V-).  As such the V- lead is considered the third lead), wherein the third contact is a reference (see Fig. 1b – V- lead, considered the third lead is used as a reference for voltage measurement as shown), and the voltage between the second and third contact (see Fig. 1b – voltage is measured between V+ and V- leads which correspond to the second and third contacts.  This voltage is representative of the spin polarization per pg. 4667.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three terminal device taught by Hong to be a four terminal device utilizing a third contact as the reference contact and having a voltage between the second and third contact as taught by Hammar in order to achieve the predictable results of having a device for measuring the spin dependent chemical potential within the device.
Hong in view of Hammar does not explicitly teach a ferromagnet/oxide tunnel barrier, wherein the ferromagnetic/oxide tunnel barrier comprises a layer of Fe and a layer of Al2O3.
Koike teaches (Fig. 2) a ferromagnet/oxide tunnel barrier comprises a layer of Fe and a layer of Al2O3 (see para [0054] – contact includes tunnel barrier layer Al2O3 and layer Fe as ferromagnetic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ferromagnetic contact taught by Hong in view of Hammar to be a ferromagnet/oxide tunnel barrier with a layer of Fe and a layer of Al2O3 as taught by Koike in order to accumulate spin as taught by Koike in para [0003-0004].
Regarding claim 2, Hong teaches (Fig. 1A) the device for directly electrically generating and detecting the current-generated spin polarization in topological insulators of claim 1 wherein the current is an unpolarized bias current (see Fig. 1A and pg. 1 – current probes 1 and 2 are used to inject current.  Current is not recited as being polarized and therefore considered as unpolarized).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868